Citation Nr: 1520923	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-29 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965.  He also had service in the United States Navy Reserve.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the RO.  

In July 2014, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  


FINDING OF FACT

A chronic, identifiable low back disorder, diagnosed primarily as degenerative disc disease and arthritis of the lumbar spine, was first manifested many years after the Veteran's separation from the service, and the preponderance of the evidence is against a finding that it is in any way related to service.  


CONCLUSION OF LAW

A chronic, identifiable back disorder, diagnosed primarily as degenerative disc disease and arthritis of the lumbar spine, is not the result of disease or injury incurred in or aggravated by service nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his claim of entitlement to service connection for a low back disorder.  After reviewing the record, the Board finds that the VA has met that duty.

After the claim was received, the RO advised the Veteran by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist the Veteran in the development of his claim includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, as well as and post-service records reflecting his treatment by private health care providers.  

During the Veteran's July 2014 video conference the Veterans Law Judge explained the issue fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veterans Law Judge left the record open for 60 days, so that the Veteran could submit additional evidence to support his claim.  The conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

The Veteran has alleged that additional records exist, which reflect his treatment for a low back disorder shortly after his separation from active duty and continuing to the present.  He cites treatment at the following institutions on the dates indicated:  

Bowling Green University Clinic - 1966 to 1968; 
Mount Carmel Hospital - 1968 to 1973; 
Riverside Methodist Hospital - 1970; 
Dr. M. C. - 1982 to 1988; 
Dr. C. D. - 1990 to 1995; 
Dr. B. at University Hospital Management Group - 1997, and; 
Dr. J. S. - 2006 to present.  

VA made direct requests for the Veteran's records to each of those health care providers, as well as to the Veteran, himself.  However, those health care providers and the Veteran have responded that they do not have any records for the Veteran.  There is no reason to believe that further efforts to obtain such evidence would be any more productive.  Additional development would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any additional evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  Active military service includes active duty, any period of active duty for training ("ACDUTRA") during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training ("INACDUTRA") during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6(a) (2014).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

During his video conference, the Veteran argued that his current low back disorder is primarily the result of back problems sustained in service.  The Veteran is competent to testify about what he experienced during and since service.  For example, he is competent to report that he first experienced low back pain in the service and that it has been present since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing that pain.  The question of an etiologic relationship between an injury and the development of a chronic, residual disorder involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316.  Although he did strain his back in the service, there is no evidence of continuing or chronic symptoms supporting a later diagnosis of an inservice disorder.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran.).  His lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77  .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).
During his October 1961 examination, prior to his enlistment in the U. S. Navy Reserve, the Veteran reported that to his knowledge, he was in good health.  He responded "No", when asked if he then had, or had ever had, swollen or painful joints; arthritis or rheumatism; or bone, joint, or other deformity.  He also responded "No", when asked if he had ever worn a brace or back support.  On examination his spine was normal.  

During a June 1962 examination for the U. S. Navy Reserve, the Veteran reported that while playing basketball in February 1962, he had pulled a muscle and experienced a spasm in his back.  On examination, his spine was found to be normal.

During his May 1963 examination, prior to his entry on active duty, the Veteran reported that he was in good health.  He responded No", when asked if he then had, or had ever had, swollen or painful joints; arthritis or rheumatism; or bone, joint, or other deformity.  He also responded "No", when asked if he had ever worn a brace or back support.  On examination his spine was normal.  

In April 1964, the Veteran sustained a right sacroiliac strain, due to lifting at work.  During a followup examination 6 days later, the Veteran reported that his back was better.  

In April 1965, the Veteran again complained of back pain.  Pain medication was prescribed.  

During the Veteran's May 1965 service separation, his spine was found to be normal.  

Records from the C. M. G., D.C., dated from November 1996 to October 2009, show that that the Veteran was treated for a low back disorder.  In November 1996, the Veteran sustained a spasm in the right lumbosacral region.  The assessment was S1 neuropathy in the right lumbosacral segment with advanced degenerative disc and joint disease at L5-S1.  

A disc from the New Hanover Regional Medical Center shows X-ray images of the Veteran's spine taken in June 2009.

During his September 2010 VA examination, the Veteran reported that his back pain had started in 1963.  He did not claim any precipitating injury.  He noted that after service, from 1970 to 2001, he had been employed in broadcast journalism.  He reported approximately four periods of hospitalization for low back pain, the last in the 1970's.  He also reported back trauma in June 2009 in North Carolina, when he fell from a swing.  

During the September 2010 VA examination, X-rays revealed disc space loss at L1-L2, L2-L3, and L4-L5.  Multilevel degenerative changes were also noted.  Following the VA examination, the diagnosis was lumbar degenerative changes.  

In July 2013, after reviewing the Veteran's claims file, the VA examiner opined that it was less likely than not that the Veteran's current degenerative changes of the lumbar spine were proximately due to an injury incurred in service, including his back strain in service.  The examiner noted that the Veteran had been treated for complaints  of low back on several occasions during service but that the report of his service separation examination showed that his spine was normal.  The examiner further noted that in June 1962, prior to the Veteran's active service, he had a back spasm while playing basketball.  The examiner found no evidence that the injury had occurred during a period of active duty for training.  The examiner stated that the Veteran had not had any documented treatment for his low back disorder until his chiropractic treatment in 1996.  The examiner noted that the Veteran did not report any continuing symptomatology during the intervening 30 years.  



 The preponderance of the evidence is against the claim and the appeal will be denied.  

There were no complaints or clinical findings a back disorder at the time the Veteran enlisted in the Navy Reserve in the early 1960's.  In 1962, following his enlistment, he experienced back symptoms while playing basketball.  However, there was no evidence that such symptoms occurred during a period of active or inactive duty for training, nor was there any evidence of a chronic, identifiable back disorder noted at the time.  Such symptoms were not present at the time of the Veteran's entrance examination on active duty in 1963, and therefore, his back was presumed to be in sound condition, when he entered active duty.  

On active duty, the Veteran reported back pain on two occasions - April 1964 and April 1965.  Back strain was diagnosed in April 1964.  However, there was no evidence of a chronic, identifiable back disorder on either occasion, and the report of his May 1965 service separation examination continued to show that his spine was normal.  

A chronic, identifiable low back disorder, primarily diagnosed as arthritis and degenerative disc disease was first manifested in 1996, during chiropractic treatment.  Despite the continuation of that treatment through October 2009, there were no reports of a relationship between the Veteran's low back disorder and his service.  

The normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In addition, there is no competent, probative evidence of a nexus between the Veteran's degenerative disc disease and/or low back arthritis and any injury or disease in service.  

In September 2010, the Veteran was examined by VA to determine the nature and etiology of any back disorder found to be present.  While the examiner confirmed the presence of lumbar degenerative changes, the evidence remained negative for any findings of a relationship to service.  The examiner found no evidence of a chronic, identifiable back disorder in service; any evidence of continuing symptomatology for 30 years after service or any causal element from service to the current disorder.  Therefore, he concluded that it was less likely than not that the Veteran's low back disorder was related to service.  The only evidence to the contrary comes from the Veteran's lay opinion.

Given the foregoing discussion, the Board finds the preponderance of the evidence against the claim.  Absent probative evidence of a chronic, identifiable back disorder in service, or of a nexus between the Veteran's current low back disorder and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a low back disorder is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 



ORDER

Service connection for a low back disorder is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


